DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/21 has been acknowledged and entered. Claims 1-17 are pending in the application.

Specification
3.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 

          In line 7 of claim 17, please delete “mechnical” and insert -- mechanical--.
          In line 7 of claims 1, 10 and 17, please delete “accomodate” and insert -- accommodate --.

Reasons for Allowance
6.	Claims 1-17 are allowed.
7.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 10. Specifically, the prior art fails to disclose an enclosure configured to simultaneously accommodate different connectorization applications, comprising a bulkhead bracket coupled to the backplate, wherein the bulkhead bracket includes openings configured to house adapters for a first connecterized application; and splice retention clips coupled to the backplate, wherein the splice retention clips are configured to accommodate one or more of a fusion splice protector and a mechanical splice for a second connecterized application; and wherein the bulkhead bracket, with or without an adapter, is configured to be uncoupled from the backplate to allow access to the splice retention clips for insertion or deletion of one or more of the fusion splice protector and the mechanical splice, and wherein the bulkhead bracket is configured to be recoupled with the backplate and over the splice retention clips, in combination with other recited limitations in the claim.  
Claims 2-9 depend from claim 1.
Claims 11-16 depend from claim 10.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883